The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims 
By amendment of December 7, 2021, the Applicant amended claims 1, 8, 10, 11, and added new claims 16-20 in order to emphasize the distinguishable features of the instant invention. Therefore, claims 1-20 are currently active in the application and in condition for allowance.

Allowable Subject Matter
The closest reference to Chang does show reduction of flicker effect in the display by turning on the backlight source (390) only in the time interval Tb, which is within the current frame and in contrast, the main concept of the instant invention  shows flickering reduction, by no subsequent display frame is rendered at the end of the time period, which is referred to as a frame absence condition, the display unit is illuminated for an additional portion of the time period after the time period. The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1, 8, 12: “A method of illumination of a display unit, the method comprising: causing, by a processing resource, illumination of the display unit for a first portion of a time period to display a display frame, the time period being a threshold time period;
a frame absence condition at an end of the time period; and causing, by the processing resource, illumination of the display unit for an additional portion of the time period after the time period in response to the determination of the frame absence condition.”, as illustrated at least in Figure 6 and described in paragraphs [0044-0047] of the instant specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692